Citation Nr: 1146543	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  09-03 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for an acquired psychiatric disorder, to include schizo-affective disorder, neurotic depression, and depressive disorder, has been received.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include schizo-affective disorder, neurotic depression, and depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and E.F.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1966 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA), for the Roanoke, Virginia RO.

In May 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record. 

In June 2011, the Veteran submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include schizo-affective disorder, neurotic depression, and depressive disorder, on the merits, addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated in March 1983, the RO denied the appellant's claim of service connection for anxiety and depression.  He was properly notified and did not file an appeal, and that decision became final.
2.  Evidence received since the March 1983 RO decision is neither cumulative nor redundant of the evidence of record, relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disorder, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

As new and material evidence has been received, the claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the petition to reopen the claim for service connection for an acquired psychiatric disorder, the Board finds that all notification and development actions needed to fairly adjudicate that aspect of the claim have been accomplished.

Law and Regulations-New and Material Evidence

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).
The Board, in the first instance, must rule on the matter of reopening a claim.  The Board has a responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Acquired Psychiatric Disorder

In a March 1983 rating decision the RO determined that service connection was not warranted for anxiety and depression.  It was noted, in essence, that the Veteran was discharged from active duty for a passive/dependent personality.  It was further noted that passive/dependent personality was considered a constitutional or developmental abnormality for which benefits were not payable.  The Veteran did not perfect an appeal of the decision, and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.104 (2011).

The evidence received since the March 1983 rating decision includes private medical records from 1967, 1974, 1983, and 1988; VA outpatient records from 1983 to 2011; a June 2011 letter from a VA staff psychiatrist; additional statements from the Veteran; and the transcript of the Veteran's May 2011 Board hearing.  Specifically, the June 2011 letter from the VA psychiatrist indicates that the Veteran was misdiagnosed by the Army while he was on active duty.  With this letter, the Veteran has provided the requested evidence indicating that he might have had a psychiatric disability while on active duty, and for the purposes of reopening a claim, the credibility of evidence is assumed.  This evidence is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claims, as it provides the possibility of an in-service incurrence of a psychiatric disorder.  Therefore, the claim for service connection for an acquired psychiatric disorder must be reopened and re-adjudicated on the merits.


ORDER

New and material evidence was received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder; to this extent, the appeal is granted.


REMAND

In a June 2011 informal brief, the Veteran's accredited representative argues that the claim should be remanded to afford the Veteran a VA mental examination.  The Board agrees with the Veteran's accredited representative's argument.

In this case, the Veteran's service treatment records show that in August 1966, the Veteran was seen by service examiners for a psychiatric reaction.  He was prescribed Thorazine and Librium.  A service mental hygiene note from later in August 1966 indicates that the Veteran had a diagnosis of a passive-dependent personality that was chronic and severe.

In June 2011, a VA staff psychiatrist indicated that he believed that the Veteran had been misdiagnosed by the Army as a means of discharge.  The psychiatrist specified that the medication that the Veteran had been prescribed while on activity is not prescribed for a simple adjustment disorder or personality disorder.

Since leaving active duty, the Veteran has been diagnosed at various times as having schizophrenia, anxiety, depression, dysthymic disorder, and panic disorder.  Due to the conflicting diagnoses, it is unclear what mental disorder(s) the Veteran currently has, and what (if any) connection that (those) disorders may have with the Veteran's active duty.

The revised VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran should be afforded a VA examination to determine the proper diagnosis and etiology of his documented mental symptoms.

Additionally, the Veteran testified during his May 2011 Board hearing that he is in receipt of Social Security Administration (SSA) disability benefits.  He specifically indicated that his SSA benefits were based on his psychiatric disabilities.  However, no records from the SSA are of record.

The Board observes that SSA disability benefits are based on a claimant's age, employment history, and disability.  42 U.S.C.A. § 423; 20 C.F.R. §§ 404.1505, 404.1520.  Accordingly, the SSA may have medical records regarding a claimant's disabilities where a claimant is in receipt of disability benefits.  Accordingly, as there is evidence that the Veteran filed a claim for SSA benefits based on psychiatric disability, a remand is necessary to attempt to obtain these records, as they may contain evidence pertinent to the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request from SSA a copy of its determination on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The AMC/RO should obtain the names and addresses of all medical care providers, VA and non-VA, who have treated the veteran for his claimed psychiatric disorders since May 2011.  After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  After all available records have been obtained and associated with the claims file, the Veteran should be scheduled for examination by a psychiatrist for an opinion as to whether there is at least a 50 percent probability or greater that he has a present psychiatric disorder (under DSM-IV criteria) which had its onset in service or is otherwise related to service.

Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for the opinions expressed, should be set forth in the examination report.  Sustainable reasons and bases must be given for any opinion rendered.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

5.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


